DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamano et al (JP 2012-004250).
	Hamano shows the device and method claimed including a light source (1) that generates a light beam, a projection lens (5) that irradiates a prescribed region of an amorphous silicon thin film (6), a projection mask (3) pattern (Figure 2) disposed on the projection lens (Figure 3) that includes a rectangular transmission region (32) for transmitting the laser beam wherein the rectangular transmission region has a short side having a length. It is noted that the recitation regarding the projection mask with the short side having the length that causes irradiation energy to become substantially uniform in the prescribed region is related as a functional limitation of an apparatus wherein such functional limitation is an inherent characteristic of the Hamano/prior art device (also, see MPEP 2114), and it is also noted that as the Hamano device is carried out during its normal operation, the short side of the rectangular transmission region would also necessarily perform the method of causing irradiation energy of the laser beam to become substantially uniform in the prescribe region (MPEP 2112.01). 
	With respect to claim 3, Hamano shows the projection lens that irradiates each region using a plurality of transmission regions (32).
	With respect to claim 7, Hamano shows for the width of the transmission that can be arbitrary set in order to control the crystal growth (para 0029) wherein the crystal grow that is based on the energy or sufficiency of the laser beam (para 0015).  
	With respect to claim 8, Hamano shows the projection lens is a plurality of microlens array (5) that corresponds to a plurality of openings (32) included in the projection mask pattern. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano et al (JP 2012-004250) in view of Park et al (US2005/0079736).
Hamano shows the device claimed except for the projection mask pattern having transmission regions adjacent to each other in one column orthogonal to a movement direction have different irradiation ranged as claimed. 
Park shows it is known to provide a projection mask pattern having at least transmission regions adjacent to each other in one column orthogonal to a movement direction having different irradiation ranges as illustrated in Figure 4A and 5A. 
In view of Park, it would have been obvious to one of ordinary skill in the art to adapt Hamano with the projection mask pattern having the transmission regions adjacent to each other in one column having different irradiation regions as claimed so that the shape of the crystal growth can be controlled on the silicon film as desired.  
With respect to claim 4, Hamano shows the projection lens irradiates the prescribed regions using a plurality of transmission regions. 
With respect to claims 5 and 6, Park also shows the projection mask pattern having transmission regions adjacent to each other in one row and having different irradiation regions as illustrated in Figures 4A and 5A.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano et al (JP 2012-004250) in view of Sposili et al (US 6,908,835). 
Hamano shows a light source (1) as a generation function that generates a laser beam, a projection lens (5) that irradiates a prescribed region of an amorphous silicon thin film (6), a projection mask (3) pattern (Figure 2) disposed on the projection lens (Figure 3) that includes a rectangular transmission region (32) for transmitting the laser beam wherein the rectangular transmission region has a short side having a length. It is noted that the recitation regarding the projection mask with the short side having the length that causes irradiation energy to become substantially uniform in the prescribed region is related as a functional limitation of an apparatus wherein such functional limitation is an inherent characteristic of the Hamano/prior art device (also, see MPEP 2114). But, Hamano does not show a non-transitory computer readable medium storing a program to execute the program. 
Sposili shows it is known to provide a laser system with a computer having a storage medium/memory to store and execute a program for processing a silicon thin film. 
In view of Sposili, it would have been obvious to one of ordinary skill in the art to adapt Hamano with a computer system having a non-transitory storage medium/memory that is known to store and executer a computer program to more effectively and accurately laser process an amorphous silicon thin film as known in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761